Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered October 16, 1992, convicting him of rape in the first degree (12 counts), sodomy in the first degree (two counts), attempted sodomy in the first degree (two counts), sexual abuse in the first degree (24 counts), and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that the time frames of the crimes charged in the indictment, and as stated more specifically in the People’s bill of particulars and amended bill of particulars, failed to conform to the proof at trial. In their testimony, the two victims, who were eight and ten years old, respectively, at the time of the crimes, repeatedly referred to time frames, in terms of events that occurred in their lives, to describe when each of the crimes occurred. Their mother then testified to supply dates for the occurrences to which the children referred.
We also find that the time frames for each of the offenses alleged, the longest of which was two and one-half months, were not excessive (see, People v Watt, 81 NY2d 772, on remand 192 AD2d 65; People v Morris, 61 NY2d 290).
The defendant’s remaining contentions are without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.